Title: Abigail Adams to William Smith, 5 February 1800
From: Adams, Abigail
To: Smith, William


				
					my dear Sir
					Philadelphia Febry 5 1800
				
				Several of Your favours have come safe to hand for which I thank You. in Your last You Mention it probable that mr Strong will be Voted for as Govenour—a very good Man, who will be acceptable to every good Man, not devoted to Party, but to enable a Man who has

not a fortune to spend in the public Service, and who has a large and increasing family to provide for, it will be necessary to enlarge the sallery. this I see has been attempted, tho lost. I think it ought not to be given up, but a new Bill brought in and make it more the next attempt, then You will carry the Vote for what You tried for—in the next place. as you chuse to have the Govenour reside with You instead of Works of superproportion, Such as Erecting two statues to one Man—would it not be Eligible to Build a House for Your chief Majestrate Suitable to the dignity of his office and to the stile which our dear State exacts of a Govenour, and which they are well able to afford? to lose the talents of a Man well fitted for the Station merely through a mistaken parsimony, is not giving an equal chance to merrit. it is creating an aristocracy of Wealth, for if no Man can be Govenour, but Such as can afford it, Wealth and not merrit will be sought for—tho as in Sumner, they were happily united—Yet we have no reason to expect that will always be the case.—
				You inquire of me whether citizen Randolph is a relation of the precious confessor— I am told that he is a distant Branch of the same honorable stock, that he read Law with him during Some part of his residence in this City— Aristotle defined a Man to be an upright unfeatherd animal—now according to him this Beardless Youth may lay claim to the title. But he looks more like “an unfinishd thing, one knows not what to call His Generation’s so equivocal”
				we are told by some persons here in the confidence of   that the Anti party mean to put up mr Gerry for Govenour—and tho I do not think he would make the worst, I do not believe he would be the best Man for the office— I hope the federal interest will unite in Electing a wise prudent and anti party Man to the office the harmony and happiness of the state so essentially depend upon Such a choice, that every person who wishes for its prosperity will exert themselves to effect it—
				My kind Regards attend all Friends / affectionatly Yours
				
					A A—
				
			